While concurring, in the main, in the foregoing reasoning and conclusion, I wish to add that in my opinion the mere violation by Correira of his statutory duty in entrusting his car to a person not licensed to drive automobiles could not of itself, whether the entrusting was with or without knowledge of the fact that the bailee was unlicensed, be the proximate cause of the injury. If Miller was in fact a competent driver, Correira's act in handing him the automobile could not possibly have been the proximate cause or any cause of the injury. If, on the other hand, Miller was an incompetent driver (it is admitted that he was unlicensed) and was negligent on the occasion under consideration, his negligence would be the cause of the injury. Correira would be liable in the latter event not for the negligence of Miller but for his own (Correira's) negligence in entrusting the car to Miller; and he would be so held liable not because he was negligent in entrusting the car to a person who was unlicensed but because he was negligent in entrusting the car to a person who was incompetent. The fact that Miller was unlicensed is evidence prima facie in the eyes of the law that Miller was incompetent and that Correira committed a breach of his common-law duty not to entrust his car to a driver who was known by him to be incompetent or who under the circumstances should *Page 155 
have been known by him to be incompetent and was sufficient to put Correira upon inquiry as to Miller's competency or incompetency. If Correira entrusted his car to Miller knowing that the latter was incompetent as a driver then the negligence on the part of Miller in his operation of the car and the resultant injury would be deemed to be plainly probable consequences flowing from the act of entrusting the car to an incompetent person; but they would not be plainly probable consequences of Correira's act in entrusting the car to an unlicensed person for the unlicensed person could be either competent or incompetent as a driver. In other words, if Miller was guilty of negligence in the operation of the car and if that negligence was the cause of the accident, Correira would be liable not for Miller's negligence but for his own negligence, and not because Miller was unlicensed but because Miller was incompetent. It seems to me that those cases are correctly decided in which it has been held that the delivery of an automobile into the hands of an unlicensed person cannot be more in law than a remote cause of the injury. See, for example,Black v. Hunt, 115 Atl. (Conn.) 429, 431, and Lindsay v.Cecchi, 80 Atl. (Del.) 523, 524.
Instruction No. 9 given in both No. 1553 and No. 1554 at the request of Liu and over the objection of Correira did not take cognizance of these distinctions and should not have been given. Exception No. 7 in case No. 1553 and exception No. 8 in case No. 1554 should, therefore, be sustained and a new trial granted. It is unnecessary to pass upon the exceptions to the verdicts. *Page 156